Title: From Benjamin Franklin to Mary Stevenson, [before 10 July 1770]
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polly
Wednesday P M. [before July 10, 1770]
I send you a few of your Translations. I did not put your Name as the Translator, (which I at first intended) because I apprehended it might look like Vanity, in you, and as I shall otherwise make it known, I think the omitting it, will look like Modesty. Mr. H. is here, requesting me to speak to Mrs. Tickell, which I have promis’d to do on Friday morning. Adieu, Your affectionate Friend
B Franklin
100 are printed, to give to our Friends. Send for as many of them as you please.

 
Addressed: To / Miss Stevenson / at Mrs Tickell’s / Kensington
